SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December 2015 Commission File Number: 001-35464 Caesarstone Sdot-Yam Ltd. (Translation of registrant’s name into English) Kibbutz Sdot Yam MP Menashe Israel 3780400 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE Caesarstone Sdot-Yam Ltd. (the “Company”) today announced the results of its Annual General Meeting of Shareholders (the “Meeting”) held on December 3, 2015 at the offices of the Company at Kibbutz Sdot-Yam, MP Menashe, Israel.At the Meeting, shareholders voted on eight proposals, each of which is described in more detail in the Company’s proxy statement for the Meeting that was attached as Exhibit 99.1 to a Report of Foreign Private Issuer on Form 6-K that the Company furnished to the Securities and Exchange Commission on November 12, 2015.As of November 3, 2015, the record date for the Meeting, there were 35,294,755 ordinary shares issued, outstanding and entitled to vote at the Meeting.There were 30,053,923 ordinary shares present in person or represented by proxy at the Meeting, representing 85.15% of the issued and outstanding ordinary shares of the Company, and a quorum was present for all issues voted on at the Meeting. Proposal Nos. 1, 2, 5, 6, 7 and 8 were approved by the requisite vote of the Company’s shareholders. Proposal Nos. 3 and 4 did not receive the requisite vote for approval. The results for Proposal Nos. 1, 2 and 3, as certified by American Election Services, LLC, an independent inspector of elections, are as follows: 1. To elect and re-elect the following individuals to serve as directors of the Company until the close of the next annual general meeting of shareholders of the Company: FOR AGAINST ABSTAIN (a)Mr. Moshe Ronen (b)Mr. Shachar Degani (c)Mr. Amihai Beer (d)Mr. Amit Ben Zvi (e)Mr. Ronald Kaplan 2. To re-elect the following individuals to serve as directors of the Company until the close of the next annual general meeting of shareholders of the Company: FOR AGAINST ABSTAIN (a)Mr. Yonatan Melamed (b)Mr. Ofer Tsimchi 3. The proposal of Kibbutz Sdot-Yam to elect the following individuals to serve as directors of the Company until the close of the next annual general meeting of shareholders of the Company: FOR AGAINST ABSTAIN (a)Mr. Yitzhak (Itzick) Sharir (b)Mr. Amnon Dick 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAESARSTONE SDOT-YAM LTD. Date: December 10, 2015 By /s/Michal Baumwald Oron Name:Michal Baumwald Oron Title:VP Business Development & General Counsel 3
